Citation Nr: 0915941	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  03-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

Entitlement to service connection for a chronic rash, 
headaches, a psychiatric disorder (claimed as anxiety) and a 
chronic gastrointestinal disability, all to include as due to 
exposure to sarin gas or toxic chemicals in service.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1987 to August 1988.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision by the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran was 
scheduled for a Travel Board hearing in July 2007; he failed 
to report to the hearing.  These matters were before the 
Board in December 2007 when they were remanded for additional 
development.  

The RO was advised in the December 2007 remand that the 
Veteran has raised the issue of entitlement to an increased 
rating for a right knee disability.  The record does not 
reflect a RO response to this claim.  Therefore, this matter 
is once again referred to the RO for any appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In a February 2009 statement, the Veteran maintained that he 
never received notice of a travel Board hearing scheduled for 
July 2007 because the notice had been sent to an old address.  
An April 2009 Report of Contact notes that the Veteran stated 
that he has been homeless for more than two years, and 
therefore did not receive notice of the July 2007 Board 
hearing.  In a statement received by the Board in April 2009, 
the Veteran clarified that he wishes to appear at a 
videoconference hearing at the Oakland RO.  

Pursuant to 38 C.F.R. § 20.700 (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  As the record reflects the Veteran did not receive 
sufficient notice of the scheduled Board hearing in 2007 and 
shows that he desires a hearing, the case must be remanded to 
ensure that a the hearing is rescheduled.  In this regard, 
the Board again notes that the Veteran is homeless and 
therefore notice of the hearing should be provided to the 
Veteran via telephone.

Because the RO schedules videoconference hearings, the case 
is REMANDED to the RO for the following:

The RO should schedule the Veteran for a 
videoconference hearing.  Notice of the 
hearing should be provided to the Veteran 
via telephone, as the Veteran is 
homeless.  The case should then be 
processed in accordance with established 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


